 1   Gregg S. Kleiner, State Bar No. 141311
     RINCON LAW LLP
 2   268 Bush Street, Suite 3335
     San Francisco, CA 94104
 3   Telephone No.: 415-672-5991
     Facsimile No.: 415-680-1712
 4   Email: gkleiner@rinconlawllp.com
 5
     Counsel for FRED HJELMESET,
 6   Trustee in Bankruptcy

 7

 8                              UNITED STATES BANKRUPTCY COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10                                         SAN JOSE DIVISION

11   In re                                               Case No. 21-50028 SLJ
                                                         Chapter 7
12           EVANDER FRANK KANE,                         Hon. Stephen L. Johnson

13                   Debtor.                             STIPULATION TO ENTRY OF ORDER
                                                         EXTENDING DATE FOR FILING
14                                                       COMPLAINT
                                                         (11 U.S.C. SECTION 727)
15
                                                         [No Hearing Requested]
16

17

18           This stipulation is entered into by and between Evander Frank Kane (“Debtor”) and Fred

19   Hjelmeset, Trustee in Bankruptcy of the Debtor’s estate (“Trustee”), through their respective

20   counsel.

21                                                RECITALS

22           A.      On January 9, 2021, the Debtor filed a Voluntary Chapter 7 Petition.

23           B.      On January 11, 2021, the Bankruptcy Court issued its “Notice of Chapter 7

24   Bankruptcy Case,” Docket 4 (“Notice”).

25           C.      The Notice provides that the deadline for filing complaints against the Debtor for

26   non-dischargeability or denial of discharge is April 5, 2021.

27                                            STIPULATION

28                NOW, THEREFORE, the parties agree as follows:

Case: 21-50028      Doc# 68     Filed: 03/22/21    Entered: 03/22/21 10:16:40       Page 1 of 4      1
 1         1.        With regard to any complaints that would have to be filed by the Trustee in

 2   conformity with Bankruptcy Code Section 727 (11 U.S.C. § 727) and Rule 4004 of the Federal

 3   Rules of Bankruptcy Procedure (i.e., discharge of debt) shall be extended for approximately 30 days

 4   from the current deadline of April 5, 2021 through and including May 5, 2021.

 5         2.        The parties further agree that the new deadline, May 5, 2021, may be further extended

 6   by stipulation of the parties.

 7         3.        The parties agree to entry of an order in the form annexed hereto as Exhibit A.

 8
      DATED: March 22, 2021                  RINCON LAW LLP
 9

10
                                             By: /s/ Gregg S. Kleiner
11                                               GREGG S. KLEINER
12                                               Counsel for FRED HJELMESET,
                                                 Trustee in Bankruptcy
13

14    DATED: March 22, 2021                  FINESTONE HAYES LLP
15

16                                           By:
                                                   STEPHEN D. FINESTONE
17
                                                   Counsel for Debtor, EVANDER FRANK KANE
18
19

20

21

22

23

24

25

26

27

28

Case: 21-50028      Doc# 68      Filed: 03/22/21    Entered: 03/22/21 10:16:40       Page 2 of 4        2
  1   Gregg S. Kleiner (SBN 141311)
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335
      San Francisco, CA 94104
  3   Tel. 415-672-5991
      Fax. 415-680-1712
  4   gkleiner@rinconlawllp.com
  5
      Counsel for FRED HJELMESET,
  6   Trustee in Bankruptcy

  7

  8                               UNITED STATES BANKRUPTCY COURT

  9                               NORTHERN DISTRICT OF CALIFORNIA

 10                                          SAN JOSE DIVISION

 11   In re                                              Case No. 21-50028 SLJ
                                                         Chapter 7
 12                EVANDER FRANK KANE,                   Hon. Stephen L. Johnson

 13                    Debtor.                           ORDER EXTENDING DATE FOR FILING
                                                         COMPLAINT OBJECTING TO
 14
                                                         DISCHARGE
 15                                                      (11 U.S.C. SECTION 727)

 16

 17            Based on the Stipulation to Entry of Order Extending Date for Filing Complaint (11 U.S.C.
 18   Section 727) (the “Stipulation”) entered into by and between Fred Hjelmeset, Trustee in Bankruptcy
 19   of the Debtor’s estate and Debtor Evander Frank Kane, through their respective counsel,
 20   electronically filed on March 22, 2021, as Docket No. _____,
 21             IT IS HEREBY ORDERED, as follows:
 22           1.       The Stipulation is approved.
 23           2.       With regard to the Trustee, the current deadline established by Rule 4004 of the
 24   Federal Rules of Bankruptcy Procedure to object to the Debtor’s discharge is hereby extended
 25   through and including May 5, 2021.
 26                                        *** END OF ORDER ***
 27

 28




                                                                                          EXHIBIT A
Case: 21-50028         Doc# 68      Filed: 03/22/21      Entered: 03/22/21 10:16:40          Page 3 of 4
    1                                    *** COURT SERVICE LIST ***

    2   No Court service required.

    3
    4

    5
    6
    7

    8

    9
   10

   11

   12

   13

   14

   15
   16

   17

   18
   19

   20

   21
   22

   23

   24
   25
   26

   27

   28




                                                                                EXHIBIT A
Case: 21-50028      Doc# 68          Filed: 03/22/21   Entered: 03/22/21 10:16:40   Page 4 of 4
